DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	The Foreign Priority Claim remains deficient. 
Acknowledgment is made of applicant's claim for foreign priority based on: 
(1) EP Application 16179093.6, filed July 12, 2016; and  
(2) EP Application 16193220.7, filed October 11, 2016.
	Receipt is acknowledged of a certified copy of EP Application 16193220.7 as required by 37 CFR § 1.55.
It is noted, however, that applicant has not filed a certified copy of EP Application 16179093.6 as required by 37 CFR § 1.55.

Response to Amendment
3.	Applicant’s Amendment filed November 30, 2021 (hereinafter “11/30/21 Amendment") has been entered, and fully considered.  In the 11/30/21 Amendment, claims 1-14 were amended.  No claims were cancelled, or newly added.  Therefore, claims 1-14 remain pending in the application.         
4.	The 11/30/21 Amendment has overcome the drawing objection and the claim objection previously set forth in the Non-Final Office Action mailed 07/30/21 (“07/30/21 Action”).  
5.	The 11/30/21 Amendment has also overcome the prior rejections under § 112(b), with the exception of those that have been reiterated herein.    

7.	The rejections under § 103 have been updated to address the new claim limitations, and maintained.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.
8.	The non-statutory double patenting rejections has been maintained.  
9.	The following objections and rejections constitute the complete set presently being applied to the instant application.

Claim Objections
10.	Claims 1-4 are objected to because of the following informalities:  
	a.	In claim 1, lines 5-6, the recitation of “wherein the control device (6) is configured to regulate the at least one treatment surface (1)” should instead recite --wherein the control device (6) is configured to regulate the temperature of the at least one treatment surface (1)-- to be consistent with the prior recitation in lines 3-4 of the claim. 
b.	In claim 1, line 9, each recitation of “sec” should instead recite --seconds--.
c.	In claim 1, line 10, the recitation of “wherein a hardware-implemented temperature controller limits” should instead recite --wherein a hardware-implemented temperature controller is configured to limit--.
d.	In claim 2, lines 4-5, the recitation of “the control device (6) adjusts” should instead recite -- the control device (6) is configured to adjust--.
e.	In claim 3, line 5, the recitation of “wherein the comparator (5) compares” should instead recite -- wherein the comparator (5) is configured to compare--.
f.	In claim 3, line 6, the recitation of “the treatment surface (1)” should instead recite --the at least one treatment surface (1)--.  
claim 4, line 4, the recitation of “the treatment surface (1)” should instead recite --the at least one treatment surface (1)--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 2, 3, 5, 7, 8, 10, 12, & 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
13.	Claim 2 recites the limitation “the temperature of the at least one heating element” in line 5.  There is insufficient antecedent basis for this recitation in the claim.
14.	Claim 2 recites the limitation “the measurement data” in lines 5-6.  There is insufficient antecedent basis for this recitation in the claim.
15.	Claim 3 recites the limitation “the hardware-implemented temperature controller comprises at least one second temperature sensor (3)” in lines 3-4.  This recitation renders the claim indefinite, as independent claim 1 (from which claim 3 depends) does not recite that the hardware-implemented temperature controller comprises a first temperature sensor.  As such, it is not clear how many temperature sensors the hardware-implemented temperature controller is required to have.  Clarification is required.  
16.	Claim 5 recites the limitation “the threshold value” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
17.	Claim 7 recites the limitation “the treatment cycle” in line 4.  There is insufficient antecedent basis for this recitation in the claim.
Claim 8 recites the limitations “the start” (line 4), “the reaching” (line 4), “the duration” (lines 4-5), and “the end” (line 5). There is insufficient antecedent basis for these recitations in the claim.
19.	Claim 10 recites the limitation “the voltage” in line 4.  There is insufficient antecedent basis for this recitation in the claim.
20.	Claim 12 is rejected as ultimately depending from a claim (claim 10) rejected under 35 U.S.C. 112(b).
21.	Claim 12 recites the limitation “the microprocessor” in line 4.  There is insufficient antecedent basis for this recitation in the claim.
22.	Claim 12 recites the limitation “the at least one temperature sensor” in lines 3-4.  There is insufficient antecedent basis for this recitation in the claim.
23.	Claim 14 recites the limitation “the temperature regulation” in lines 4-5.  There is insufficient antecedent basis for this recitation in the claim.

Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.       Claims 1-5, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1231875 B1 to Kruppa et al. (published 15 Sept. 2004) (“Kruppa”) in view of U.S. Patent Application Publication No. 2011/0049128 to Chow ("Chow").  NOTE: Although Kruppa is published in German, Examiner is relying on the English version of the claims (claims 1-7) provided at columns 6-7 of the document.
27.	Regarding claim 1, Kruppa teaches a device for hyperthermic treatment of itching comprising 
a) at least one treatment surface (1) [heating element (1) designed as an electrical hotplate (2) - col. 6, claim 1, FIG. 1] and 
b) a control device (6) [a control device (5) being connected to the heating element - col. 6, claim 1, FIG. 1] for regulating a temperature of the at least one treatment surface (1) [col. 6, claim 1, FIG. 1], 
wherein the control device (6) is configured to regulate the at least one treatment surface (1) by heating at least one heating element (2) in a heating phase to a treatment temperature of between 42º C and 56º C [see claim 1 (“the hotplate (2) being heatable in a heating-up phase to a maximum temperature in a range of from 50 to 65º C, preferably 55 to 60º C)” --- it is noted that there is overlap between the claimed range of “between 42º C. and 56º C.” and the disclosed range of Kruppa of “from 50 to 65º C.”  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)] and in a treatment phase the control device (6) is configured to maintain the treatment temperature for a period of 2 sec to the maximum temperature being maintainable in a heating phase for a time interval ranging from 2 to 12s, preferably 3 to 6s”)], 
… limit[ing]… a maximum temperature of the at least one treatment surface (1) to a value of between 54º C and 58º C [see claim 1 (“the hotplate (2) being heatable in a heating-up phase to a maximum temperature in a range of from 50 to 65º C, preferably 55 to 60º C)” --- the claimed range of “between 54º C. and 58º C” lies within the disclosed range of Kruppa of “from 50 to 65º C.”  Again, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)]. 
Kruppa does not, however, teach:
[that] a hardware-implemented temperature controller limits, independently of operation of the control device, [the] maximum temperature of the at least one treatment surface (1), and 
a safety fuse (11) [that] is configured to shut off the device in case of a short-circuit or uncontrolled continuous heating.
However, the use of hardware-implemented temperature controllers and fuses for safety purposes with heating devices was well known in the art, before the effective filing date of the claimed invention.
            As one example, Chow, in a similar field of endeavor, teaches a heating device [a heating pad] including a hardware-implemented temperature controller [as broadly as claimed, comparison circuit (34) (or “comparator”) is a hardware-implemented temperature controller - ¶’s [0010], [0023], [0025], [0026]; FIG. 1].
Comparison circuit (34) in Chow limits, independently of operation of a control device [independently of microprocessor (26)], a maximum temperature [second predetermined threshold] [note: while comparison circuit (34) feeds data back to microprocessor (26) for “general temperature control” (see ¶[0025]), Chow teaches that comparison circuit (34) alone second predetermined threshold is exceeded - see ¶[0026]].     
	Chow further teaches a safety fuse (11) [fuse (30) - ¶’s [0023], [0024], [0026]] [that] is configured to shut off the device in case of uncontrolled continuous heating [note: the first predetermined threshold comprises the threshold at which power to the heating conductor wire is terminated; as such, continued heating causing the second predetermined threshold to then be reached can be considered “uncontrolled continuous heating”)] [see, e.g., ¶[0026] (“As the temperature of heating conductor wire 18 increases, comparison circuit 34 detects more leakage current. If the leakage current detected by comparison circuit 34 exceeds a first predetermined threshold, e.g. a leakage current corresponding 164º F., microprocessor 26 closes triac 32 and terminates the power to heating conductor wire 18. In addition, if the leakage current detected by comparison circuit 34 exceeds a second predetermined threshold, e.g. a leakage current corresponding 167º F., comparison circuit 34 causes fuse 30 to blow, thereby cutting off the electrical power to heating pad 10”)].  Further, as broadly as claimed, fuse (30) is “configured to shut off the device” in that it is configured to “blow.”  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kruppa such that a hardware-implemented temperature controller limits, independently of operation of the control device, [the] maximum temperature of the at least one treatment surface (1), and to further include a safety fuse (11) [that] is configured to shut off the device in case of a short-circuit or uncontrolled continuous heating, as taught by Chow, for the purpose of preventing overheating [Chow, ¶[0026]] so as to make a patient treatment session more safe by eliminating (or at least mitigating) the chance for patient/subject injury due to overheating.  
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
28.	Regarding claim 2, the combination of Kruppa and Chow teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kruppa further teaches wherein the device comprises at least one first temperature sensor (4) for measuring the temperature of the at least one treatment surface (1) and the control device (6) adjusts the temperature of the at least one heating element (2) based on the measurement data of the at least one first temperature sensor (4) [col. 6, claim 1 (“a temperature sensor (4) and a control device being connected to the heating element (1), the electrical signal generated by the temperature sensor (4) being routed to the control device (5), characterized in that the control device controls the heating-up of the hotplate (2) to the maximum temperature and the duration of the maintenance of the maximum temperature”), FIG. 1]. 
29.	Regarding claim 3, the combination of Kruppa and Chow teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Chow further teaches wherein the hardware-implemented temperature controller comprises at least one second temperature sensor (3) [sensor wire (22) - ¶’s [0025], [0026]; FIG. 1] for measuring the temperature of the at least one treatment surface (1) and a comparator (5) [comparator (34) - ¶’s [0010], [0023], [0025], [0026]; FIG. 1], wherein the comparator (5) compares the temperature of the treatment surface (1) with the maximum temperature, and if the maximum temperature is exceeded, stops a current feed to the at least one heating element (2) [¶[0026]]. claims 4 & 5, the combination of Kruppa and Chow teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Kruppa and Chow, however, does not teach that:
the safety fuse (11) has a threshold value for a maximum current which corresponds to the heating of the treatment surface (1) to 65º C for 1 second (claim 4); nor 
wherein the threshold value of the safety fuse (11) is between 1 A and 2.5 A (claim 5). 
However, upon modifying Kruppa to include the temperature control and safety protection configuration of Chow (as set forth in the rejection of independent claim 1 above), merely establishing desired threshold parameters including maximum current, temperature, and timing values, including that the safety fuse (11) has a threshold value for a maximum current which corresponds to the heating of the treatment surface (1) to 65º C. for 1 second, and the threshold value of the safety fuse (11) is between 1 A and 2.5 A, would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention, as these parameters would have been optimized through routine experimentation.
31.	Regarding claim 11, the combination of Kruppa and Chow teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While (as noted above in the rejection of claim 1) Kruppa teaches a control device for regulating a temperature of the at least one treatment surface [col. 6, claim 1, FIG. 1], Kruppa does not explicitly teach that:
the control device (6) comprises at least one microprocessor.	Chow further teaches a microprocessor [microprocessor (26)] for effectuating the methodology of the invention [see ¶[0023]; FIG. 1] including general temperature control [¶[0025]]. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

32.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kruppa and Chow, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0179623 to Hofer et al. ("Hofer").
33.	Regarding claim 6, the combination of Kruppa and Chow teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Kruppa and Chow does not, however, teach:
wherein the at least one treatment surface (1) comprises ceramic and/or gold.	Hofer, in a similar field of endeavor, teaches a hand-held device for thermal treatment of areas affected by insect stings or bites [e.g., ¶[0001]].  Hofer teaches that the hand-held device includes a heat-conductive body (K) that may come in contact with the skin (H) of a user [Hofer, claim 1], and wherein said body (K) made of metal or ceramics has a gold-coated skin contact surface (HK) [Hofer, claim 5]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa and Chow such that the at least one treatment surface (1) comprises ceramic and/or gold since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) .

34.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kruppa and Chow, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0040235 to Castel ("Castel").
35.	Regarding claim 7, the combination of Kruppa and Chow teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Kruppa and Chow does not, however, teach:
wherein the at least one treatment surface (1) is surrounded by a marker that lights up during the treatment cycle.	Castel, in a similar field of endeavor, teaches a handheld device that uses a combination of light therapy, heat therapy, cold therapy, and ultrasound therapy [e.g., ¶[0004]] for wound healing.  More particularly, Castel teaches a plurality of LEDs [markers that light up], with the wavelength of the light selected to optimize healing and biostimulative effects in the tissue [¶[0064]].  The LEDs are positioned in an annular pattern at the periphery at the treatment end of the device, and are positioned around the treatment surface of the ultrasonic transducer [¶’s [0058]-[0061], [0064],[0103]]. The LEDs are activated during treatment [e.g., ¶[0103]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa and Chow to include a plurality of LEDs positioned in an annular pattern at the periphery at the treatment end of the device around the treatment surface so as to provide the additional benefit/therapy of light selected to optimize healing and biostimulative effects in the tissue [Castel, ¶[0064]].



36.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kruppa and Chow, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2004/0127962 to Li et al. ("Li").
37.	Regarding claim 8, the combination of Kruppa and Chow teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Kruppa and Chow does not, however, teach:
wherein the device comprises an optical display (7) and/or a sound generator (8) that indicates the start of the heating phase, the reaching of the treatment temperature, the duration of the treatment phase and/or the end of the treatment phase with an acoustic and/or optical signal.
Li, in a similar field of endeavor, teaches methods and devices for the treatment of inches, rashes, and skin-diseases, and particularly to such methods and devices which effect such treatments by the application of heat at specific temperatures and for specific periods of time [e.g., ¶[0002]].
Li further teaches that it was known to use, e.g., a light indicator [optical display] to indicate the reaching of the treatment temperature [see, e.g., ¶[0017] (“A light indicator located on the body of the invention flashes when the heater reaches the predetermined temperature commanded by the temperature selector, and the user is instructed not to apply the heater until this indicator flashes”)].  Further note ¶[0017] (“In alternate embodiments, a sonic signal is used t [sic] indicate that the devices has reached its operating temperature”). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa and Chow to include an optical display that indicates the reaching of the treatment temperature, as taught by Li, so as to make the device more efficient, intuitive, and user-friendly by providing a user with .    

38.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kruppa and Chow, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0318781 to Lavin, Jr. et al. ("Lavin").
39.	Regarding claim 9, the combination of Kruppa and Chow teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Kruppa and Chow does not, however, teach:
wherein the device comprises a watertight housing.
Lavin, in a similar field of endeavor, teaches a personal thermal control apparatus and method [Abstract], including a heating/cooling module (200) surrounded by a housing (290) to protect the module.  Housing (290) may be formed in any suitable shape desired, and may be waterproof [¶[0039]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa and Chow such that the device comprises a watertight housing, so as to provide protection for the interior components of the device from potential damage due to inadvertent or unintended contact with harmful external elements (water, human sweat, other liquids, etc.). 
 
40.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kruppa and Chow, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0228279 to Haas et al. ("Haas").
41.	Regarding claim 10, the combination of Kruppa and Chow teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  

The combination of Kruppa and Chow does not, however, teach:
a voltage controller (10) that monitors the voltage of the power supply unit (13).
However, the use of a voltage controller to monitor the voltage of a power supply unit was well known in the art, before the effective filing date of the claimed invention.
As one example, Haas, in a similar field of endeavor, teaches a portable controllable thermal warming device [Abstract], and teaches a controller (16) that monitors, and makes adjustments to, the voltage delivered by a power source (14) to a heating element (12) [see, e.g., ¶’s [0027], [0052]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa and Chow such that the device further comprises a voltage controller (10) that monitors the voltage of the power supply unit (13), as taught by Haas, since such a control technique was recognized as part of the ordinary capabilities of one skilled in the art, as demonstrated by Haas, and one of ordinary skill in the art would have been capable of applying this known control technique to the known device of Kruppa/Chow, and the results (regulating the voltage applied to the heating element) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

42.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kruppa and Chow, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0049998 to Conrad et al. ("Conrad").
43.	Regarding claim 13, the combination of Kruppa and Chow teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  

wherein the device comprises a data memory for storing system data and/or error messages.
Conrad, in a similar field of endeavor, relates to methods and devices for treatment of skin diseases, lesions and irritations [¶[0001], including those introduced by insect bites [e.g., ¶’s [0026], [0049]].
Conrad further teaches a treatment device (10) comprising a body (14) and treatment tip (12) [¶[0053]; FIG. 1].  Treatment tip (12) includes a memory element (44) mounted to a circuit board (42) [¶[0063]] that can store a variety of “system data” including, e.g., usage data, calibration information, and treatment variables such as treatment cycle duration, treatment temperature, and treatment frequency [¶’s [0063]-[0065]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa and Chow such that the device comprises a data memory for storing system data, as taught by Conrad, so as to enhance the user experience by enabling a user to save/track usage data, as well as treatment variables (treatment cycle duration, treatment temperature, & treatment frequency) [Conrad, [¶’s [0063]-[0065]], thereby resulting in a more robust, and user-friendly device. 

44.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kruppa, Chow, and Haas, as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2012/0065556 to Smith et al. ("Smith"), and U.S. Patent Application Publication No. 2012/0257364 to Brooks et al. ("Brooks").
45.	Regarding claim 12, the combination of Kruppa, Chow, and Haas teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  

The combination of Kruppa, Chow, and Haas, however, does not teach:
[the] microprocessor installed on [the] printed circuit board (PCB).
Smith, in a similar field of endeavor, relates to a handheld device that stimulates the meibomian gland of the eyelid both mechanically and thermally at the same time [¶[0002]].  Smith further teaches that it was known to provide numerous system components on a printed circuit board mounted in the handheld device, including a microcontroller [e.g., ¶’s [0122], [0127], [0132]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa, Chow, and Haas such that the controller [microprocessor] is likewise mounted/installed on the PCB of Kruppa [i.e., such that the microprocessor, the at least one heating element (2) and the at least one temperature sensor (3, 4) are all installed on a printed circuit board (PCB)] since such a component mounting technique was recognized as part of the ordinary capabilities of one skilled in the art, as demonstrated by Smith, and one of ordinary skill in the art would have been capable of applying this known mounting technique to the known device of Kruppa/Chow/Haas, and the results (mounting/securing components in the device housing) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Finally, the combination of Kruppa, Chow, Haas, and Smith (as set forth above) does not teach:
wherein at least the at least one heating element (2) and the at least one temperature (3, 4) are coated with a protective lacquer.
[c]onformal coatings have been used for many years in the electronics industry to protect electrical assemblies from environmental exposure during operation. A conformal coating is a thin, flexible layer of protective lacquer that conforms to the contours of an electrical assembly, such as a printed circuit board, and its components”)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa, Chow, Haas, and Smith such that at least the at least one heating element (2) and the at least one temperature (3, 4) are coated with a protective lacquer, as taught by Brooks, so as to protect these components from environmental exposure during operation, as explicitly taught by Brooks.
46.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kruppa and Chow, as applied to claim 1 above, and further in view of Conrad and U.S. Patent Application Publication No. 2011/0208268 to Brown ("Brown").
47.	Regarding claim 14, the combination of Kruppa and Chow teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Kruppa and Chow does not, however, teach:
wherein firmware is installed on the control device (6) which is configured to be launched when the device is started up and is configured to at least guide the temperature regulation of the at least one treatment surface (1).

Conrad further teaches that it was known to use firmware installed on a control device which is configured to be launched when the device is started up and is configured to at least guide the temperature regulation of the at least one treatment surface [see ¶’s [0070]-[0072]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa and Chow such that the device comprises firmware installed on the control device (6) which is configured to be launched when the device is started up and is configured to at least guide the temperature regulation of the at least one treatment surface (1), as taught by Conrad, since the use of firmware was recognized as part of the ordinary capabilities of one skilled in the art, as demonstrated by Conrad, and one of ordinary skill in the art would have been capable of applying this known control configuration to the known device of Kruppa/Chow, and the results (hardware control) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Finally, the combination of Kruppa, Chow, and Conrad (as set forth above) does not teach:
wherein the control device (6) comprises a hardware-implemented watchdog counter (WDC) that is configured to monitor whether the firmware is executed.
Brown, in a similar field of endeavor, relates generally to systems, methods and devices provided for automatically detecting and classifying power-on-reset (POR) events occurring in medical devices [Abstract].  Concerning firmware, Brown teaches that the use of a hardware-implemented watchdog counter (WDC) configured to monitor whether the firmware is executed was well known in the art [see ¶[0031] (“A Watchdog POR (Pulsed) is a method in which the hardware monitors firmware (CPU) operation. Normal operation requires firmware to restart a hardware controlled watchdog counter periodically. If the firmware does not restart the watchdog counter in the allowed time window or writes an incorrect restart sequence to the counter, the hardware generates a Pulsed Watchdog POR. By way of example, if a CPU of the IMD 10 becomes stuck in a loop, it would fail to restart the watchdog counter established by the hardware controller. An analogy would be a lock-up condition on a PC. After determining the CPU is not responding a hard reboot or POR is the only solution to regain control”)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa, Chow, and Conrad such that the control device (6) comprises a hardware-implemented watchdog counter (WDC) that is configured to monitor whether the firmware is executed, so as to monitor/ensure proper firmware operation.  

Double Patenting
48.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
49.	Claim 1 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 & 12 of co-pending Application No. 16/317,129 (the “’129 Application”) entitled “DEVICE FOR HYPERTHERMIA TREATMENT OF PRURITUS” (published as U.S. Patent Application Publication No. 2019/0290476 on Sept. 26, 2019).  
50.	Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the co-pending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited above. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Response to Arguments
51.	As noted above, the 11/30/21 Amendment has overcome the drawing objection and the claim objection previously set forth in the 07/30/21 Action.  
52.	New claim objections and rejections under § 112(b) are set forth herein, necessitated by Applicant's amendment, along with those rejections under § 112(b) that have been maintained.  
53.	The rejections under § 103 have been updated to address the new claim limitations, and maintained.  
54.	Applicant's arguments concerning the rejection of independent claim 1 have been fully
considered but they are not persuasive.
55.	Responsive to Applicant’s argument that Chow fails to teach a hardware-implemented temperature controller that limits, independently of operation of a control device, a maximum temperature of a treatment surface [see 11/30/21 Amendment, pg. 11], it is noted that the rejection has been updated to demonstrate how Chow does, in fact, teach this new limitation.  
More particularly, as broadly as currently claimed, comparison circuit (34) (or “comparator”) is a hardware-implemented temperature controller - ¶’s [0010], [0023], [0025], [0026]; FIG. 1].  
The comparison circuit (34) in Chow limits, independently of operation of a control device [independently of microprocessor (26)], a maximum temperature [the second predetermined threshold in Chow].  While it is appreciated that comparison circuit (34) feeds data back to microprocessor (26) for “general temperature control” (see ¶[0025]), Chow does teach that comparison circuit (34) alone (and independently of microprocessor (26)) causes fuse (30) to blow thereby cutting off the electrical power to heating pad (10) when the second predetermined threshold is exceeded (see ¶[0026]).     
not persuasive.  
	Chow teaches a safety fuse (11) [fuse (30) - ¶’s [0023], [0024], [0026]].  As noted in the body of the rejection of claim 1 above, the fuse is configured to shut off the device in case of uncontrolled continuous heating.  More particularly, the first predetermined threshold comprises the threshold at which power to the heating conductor wire is terminated.  As such, continued heating causing the second predetermined threshold to then be reached can be considered “uncontrolled continuous heating” [see, e.g., ¶[0026] (“As the temperature of heating conductor wire 18 increases, comparison circuit 34 detects more leakage current. If the leakage current detected by comparison circuit 34 exceeds a first predetermined threshold, e.g. a leakage current corresponding 164º F., microprocessor 26 closes triac 32 and terminates the power to heating conductor wire 18. In addition, if the leakage current detected by comparison circuit 34 exceeds a second predetermined threshold, e.g. a leakage current corresponding 167º F., comparison circuit 34 causes fuse 30 to blow, thereby cutting off the electrical power to heating pad 10”)].  Still further, as broadly as claimed, fuse (30) is “configured to shut off the device” in that it is configured to “blow,” “thereby cutting off the electrical power to heating pad 10” [¶[0026]].  
57.	Accordingly, the rejection of independent claim 1 under § 103 is maintained.
58.	The non-statutory double patenting rejection has been maintained.  

Conclusion
59.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

60.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794